UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4465
CURTIS ALLEN YOUNG,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                           (CR-01-227)

                      Submitted: January 31, 2003

                      Decided: February 11, 2003

   Before WIDENER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Timothy R. Mur-
phy, Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.
2                      UNITED STATES v. YOUNG
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Curtis Allen Young appeals his conviction for possession of
cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1)
(2000) (count four); possession of a firearm in furtherance of a drug
trafficking crime in violation of 18 U.S.C. § 924(c)(1) (2000) (count
five); and possession of a firearm after a felony conviction in viola-
tion of 18 U.S.C. § 922(g)(1) (2000) (count six). Young does not
challenge his conviction for uttering counterfeit securities in violation
of 18 U.S.C. § 472 (2000) (count one), and falsely making a counter-
feit security in violation of 18 U.S.C. § 471 (2000) (count two). The
district court sentenced him to 205 months of imprisonment to be fol-
lowed by a five-year term of supervised release. Finding no error, we
affirm.

   In August 2001, police obtained a warrant to search Young’s resi-
dence based on information they received from Young’s roommate,
who had been caught trying to pass a counterfeit note. Upon execut-
ing the search warrant, police found a 9 mm handgun and ammunition
on the headboard of a bed in an upstairs bedroom and a 9 mm rifle
under the bed. They also found four kilograms of powder cocaine in
a cooler in the laundry room, documents containing drug notations,
an ink jet printer, paper cutters, and numerous counterfeit notes. Prior
to trial, Young filed a motion to suppress a statement he made to
police prior to being read his Miranda* warnings concerning the loca-
tion of one of the guns.

   During the hearing on Young’s motion to suppress, one of the offi-
cers testified that Young and two other men were present when police
gained entry into the home. The officer immediately instructed Young
to lie down on the floor, handcuffed him, and asked prior to frisking

    *See Miranda v. Arizona, 384 U.S. 436, 467 (1966).
                       UNITED STATES v. YOUNG                         3
him and prior to giving him his Miranda warnings, "Do you have any
sharp objects, knives, needles, or guns." In response, Young stated
that he had a gun on top of a bed located upstairs. Testifying to a sim-
ilar, although not identical, version of events, Young described that
the officer only asked him if there were any guns in the house. In
response, he stated that there might be one in the bedroom on the
headboard.

   Young contends that the district court erred when it denied his
motion to suppress his statement concerning the location of a gun. We
review the district court’s factual findings underlying a motion to sup-
press for clear error, and the district court’s legal determinations de
novo. Ornelas v. United States, 517 U.S. 690, 699 (1996); United
States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppres-
sion motion has been denied, we review the evidence in the light most
favorable to the government. See United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998). We find that the district court did not err in
accepting the officer’s testimony over Young’s testimony.

   Furthermore, the district court properly denied Young’s motion to
suppress. Under the public safety exception to the Miranda require-
ment, an officer’s questioning of a suspect before giving a Miranda
warning is acceptable if it relates "to an objectively reasonable need
to protect the police or the public from any immediate danger associ-
ated with [a] weapon." New York v. Quarles, 467 U.S. 649, 659 n.8
(1984). The officer who questioned Young about weapons testified
that he had reviewed Young’s criminal record prior to executing the
search warrant and knew that Young had been arrested for kidnap-
ping, harassment, and assault. Young had not yet been frisked and the
premises had not yet been secured when the officer asked the ques-
tion. But see United States v. Mobley, 40 F.3d 688, 693 (4th Cir.
1994). Furthermore, even though Young was handcuffed, the officers
could reasonably have believed that there might be other armed indi-
viduals present in the home, especially since two other people were
with Young when the police entered the home. Finally, the questions
asked were limited to the presence of weapons and did not suggest
any attempt to elicit testimonial evidence. We find that under these
circumstances, it was objectively reasonable for the officer to be con-
cerned about his safety and the safety of others when he asked Young
whether he had any weapons.
4                      UNITED STATES v. YOUNG
   Young further contends that the district court erred when it denied
his motion for a judgment of acquittal because there was insufficient
evidence that he committed a drug trafficking offense, that he pos-
sessed a firearm, and that he possessed a firearm in furtherance of his
drug trafficking activity. In reviewing the denial of a motion for a
judgment of acquittal, this court must determine whether there is sub-
stantial evidence that, taken in the light most favorable to the prosecu-
tion, would warrant a jury finding that the defendant was guilty
beyond a reasonable doubt. United States v. MacCloskey, 682 F.2d
468, 473 (4th Cir. 1982). We have reviewed the record and conclude
that there was sufficient evidence to support Young’s convictions.

   The amount of drugs found far exceed any amount associated with
personal consumption and is consistent with an intent to distribute.
See United States v. Lamarr, 75 F.3d 964, 973 (4th Cir. 1996). Fur-
thermore, the interior of a Black and Decker blender box located
approximately three feet from the drugs contained glue imprints that
were very similar to the shape of bricks in which the cocaine found
on the scene had been packaged. Also, a shopping bag found in the
laundry room contained plastic wrappings similar in texture and style
to the plastic wrapping on the drugs. Finally, a handwritten note
addressed to "Curtis" found on the same headboard where the hand-
gun was recovered contained a message in slang that could be readily
interpreted as indicating that the author desired to maintain contact
with Young to facilitate drug sales in Northern Virginia, Maryland,
and Washington, D.C. Thus, a rational jury could reasonably con-
clude that Young knew of the presence of the drugs and had the
opportunity to exercise dominion and control over the drugs. United
States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996); United States v.
Schocket, 753 F.2d 336, 340 (4th Cir. 1985).

   Young stipulated that he had been convicted of a felony and had
not had his right to own or possess a firearm restored. He further stip-
ulated that the handgun and rifle were manufactured outside of Vir-
ginia and therefore had traveled in interstate commerce. We conclude
that there was sufficient evidence to find that Young had knowledge
of and access to the firearms and possessed the firearms to further his
drug activity. Along with the statement he made to police regarding
the location of the firearms, Young also acknowledged possession of
the firearms when he appeared at his bond hearing and told the magis-
                       UNITED STATES v. YOUNG                        5
trate judge that "the guns are mine." Furthermore, the weapons recov-
ered were a fully loaded handgun and a fully loaded rifle that were
found in the same residence as the cocaine. The handgun was located
on top of a headboard, and the rifle was under a bed, making them
readily accessible. Also, as a convicted felon, Young’s possession of
the weapons was illegal. Based on the evidence, a jury could reason-
ably conclude that a connection existed between Young’s possession
of the firearms and his drug trafficking activity.

   Finally, Young contends that the district court erred when it
refused to exclude the expert testimony of Detective Terry Dugan.
The district court’s decision regarding the admission of expert testi-
mony is reviewed for an abuse of discretion. United States v. Bar-
santi, 943 F.2d 428, 432 (4th Cir. 1991). The district court, over
Young’s objections, qualified Detective Terry Dugan as an expert in
the habits and characteristics of drug dealers. Detective Dugan testi-
fied that certain documents found in Young’s residence contained
notations that indicated major drug activity, and that Dugan’s exten-
sive training and experience with narcotics investigations provided a
basis for his testimony. In the context of drug cases, this court has
repeatedly upheld the admission of expert testimony from law
enforcement officers about the methods of drug dealers. See United
States v. Hopkins, 310 F.3d 145, 151 (4th Cir. 2002); United States
v. Gastiaburo, 16 F.3d 582, 589 (4th Cir. 1994). Detective Dugan’s
testimony is similar to testimony that this court has already upheld as
proper expert testimony with regard to drug activities. Therefore, we
find that the district court did not err in admitting Detective Dugan’s
testimony.

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED